Citation Nr: 0106628	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-13 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty debt in 
the original amount of $25,735, plus interest.


REPRESENTATION

Appellant represented by:	Michael M. Todaro, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Committee on Waivers and Compromises at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in July 1999  and 
in February 2000 wherein it was remanded for additional 
development.  Subsequent procedural history will be discussed 
below.


FINDINGS OF FACT

1.  By letter dated in May 1996, the RO requested that the 
veteran indicate whether or not he still requested that a 
personal hearing be scheduled before a traveling Member of 
the Board.  The veteran did not respond to the letter of the 
RO.

2.  To assist the veteran in developing the evidence 
pertinent to his claim, the Board remanded the case in July 
1999 and in February 2000, requesting that the status of his 
representation be clarified and that the veteran be scheduled 
for a personal hearing before a Member of the Board.

3.  In January 1999, the RO provided notice to the veteran 
that he had been scheduled for a hearing before a traveling 
Member of the Board which was to have taken place in February 
1999.  The letter was returned to the RO as undeliverable.

4.  By letters dated in March 1999 and May 1999, the RO 
notified the veteran that his case was being sent to the 
Board and requested that he provide information regarding his 
representation and the status of his claim.  The veteran 
failed to respond to the request of the RO.

5.  Pursuant to the July 1999 Remand of the Board, the 
veteran was requested to provide the status of his 
representation and that he be scheduled for a personal 
hearing before a Member of the Board.  The veteran failed to 
respond to the request of the Board through the RO.

6.  In September 1999, the RO sent the veteran a Supplemental 
Statement of the Case, but it was returned as undeliverable.

7.  In March 2000, the RO attempted to contact the veteran by 
telephone, leaving a message at the telephone number of 
record.  There was no response made by the veteran.

8.  Pursuant to the February 2000 Remand of the Board, the 
veteran was requested to provide the status of his 
representation and that he be scheduled for a personal 
hearing before a Member of the Board.  The notice was 
returned as undeliverable. 


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal, the veteran has  abandoned his claim.  
38 C.F.R. § 3.158 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran has presented a claim for waiver of recovery of 
loan guaranty debt in the original amount of $25,735, plus 
interest.  The evidence of record has shown that July 1999 
and in February 2000, his case was remanded for additional 
development.  

For reasons which will be discussed below, the Board will not 
address the substantive merits of the veteran's claim of 
entitlement to waiver of recovery of loan guaranty debt in 
the original amount of $25,735, plus interest, in essence 
because he has failed to cooperate with VA in developing 
essential evidence associated with his claim.

In the interest of clarity, the Board will review the 
relevant law and regulations, the factual background of this 
case, and will then render an analysis of the claim. 


Criteria

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2000).


Factual Background

The Board remanded the veteran's claim to the RO in July 1999 
and in February 2000 for further development of the evidence 
pertinent to his case.  The Board directed that the veteran 
provide official evidence that he clarify whether he still 
requested to be scheduled for a personal hearing before a 
traveling Member of the Board as had been indicated in his 
Appeal To Board Of Veterans' Appeals (VA Form 9) dated in 
March 1996, and the Board further noted that, although there 
was some indication that the veteran was represented by an 
attorney, there was no evidence of record specifically 
documenting such relationship.  See, in general, 38 U.S.C.A. 
§§ 5901 et seq. (West 1991 & Supp. 2000).  The veteran was 
directed to complete an appropriate form designating the 
status of his hearing request and his representative in this 
matter.

By letter dated in May 1996, the RO requested that the 
veteran indicate whether or not he still requested that a 
personal hearing be scheduled before a traveling Member of 
the Board.  The veteran did not respond to the letter of the 
RO.  In January 1999, the RO provided notice to the veteran 
that he had been scheduled for a hearing before a traveling 
Member of the Board which was to have taken place in February 
1999.  The letter was returned to the RO as undeliverable.  
By letters dated in March 1999 and May 1999, the RO notified 
the veteran that his case was being sent to the Board and 
requested that he provide information regarding his 
representation and the status of his claim.  

The veteran failed to respond to the request of the RO.  
Pursuant to the July 1999 Remand of the Board, the veteran 
was requested to provide the status of his representation, 
and that he be scheduled for a personal hearing before a 
Member of the Board.  The veteran failed to respond to the 
request of the Board through the RO.  In September 1999, the 
RO sent the veteran a Supplemental Statement of the Case, but 
it was returned as undeliverable. In March 2000, the RO 
attempted to contact the veteran by telephone, leaving a 
message at the telephone number of record.  There was no 
response made by the veteran.  

Pursuant to the February 2000 Remand of the Board, the 
veteran was requested to provide the status of his 
representation and that he be scheduled for a personal 
hearing before a Member of the Board.  The notice was 
returned as undeliverable.  No other response has ever been 
received from the veteran or from the attorney.  The RO has 
returned the case to the Board.


Analysis

Since various attempts on the part of VA to obtain the 
information which is crucial to resolving the veteran's claim 
have been totally unsuccessful, and because he has not 
contacted VA at any time since April 1996 to explain his 
failure to respond to the RO's requests, the Board has no 
alternative but to dismiss his appeal as abandoned.  See 38 
C.F.R. § 3.158(a) (2000).  
By notifying him on several occasions, and in particular 
subsequent to the Board's two remands, of the need for 
additional information and evidence to resolve the appeal, VA 
is presumed to have properly discharged its official duty to 
mail him notice.  See Jones v. West, 12 Vet. App. 98 (1998); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  There is no clear 
evidence to the contrary to rebut this presumption.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The Board further notes the Court's decision in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him."

It was incumbent on the veteran to respond to requests for 
evidence and information.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) [the "duty to assist" an appellant in developing 
the evidence pertinent to his or her claim is not a "one-way 
street"].  In a case where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran has not 
met his obligation in this instance and, as a result, his 
claim is deemed to be abandoned and accordingly must be 
dismissed.  See 38 C.F.R. § 3.158(a) (2000).


ORDER

The veteran abandoned his claim for entitlement to waiver of 
recovery of loan guaranty debt in the original amount of 
$25,735, plus interest; his appeal concerning that issue is 
dismissed.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

